Case: 4:18-cv-00003-RLW Doc. #: 104 Filed: 07/28/20 Page: 1 of 2 PageID #: 600



                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

LAWRENCE WILLSON,                                  )
                                                   )
           Plaintiff,                              )
                                                   )
vs.                                                )        Case No. 4:18-cv-3-RLW
                                                   )
CITY OF BEL-NOR, MISSOURI,                         )
                                                   )
           Defendant.                              )

      DEFENDANT CITY OF BEL-NOR, MISSOURI’S REQUEST FOR FINDINGS OF
                                  FACT

           COMES NOW Defendant, City of Bel-Nor, Missouri (the “City” or “Bel-Nor”), by and

through its undersigned counsel, and for its Request for Findings of Fact, ahead of the bench trial set

to commence August 17, 2020, hereby requests the Court to make the following findings of fact, based

upon information presented:

      1.            Plaintiff did continue to display his yard signs even after receiving the information in

           December 2017.

      2.            Plaintiff did not pay any fines as a result of the information he received in December

           2017.

      3.            Plaintiff did not serve any jail time as a result of the information he received in

           December 2017.

      4.            On May 16, 2019, the Municipal Prosecutor for the City of Bel-Nor stipulated per

           state statute that there was no incarceration for the particular charge facing Mr. Willson.

      5.            Mr. Willson’s municipal case did not proceed on the merits and, instead, was repeatedly

           continued, by consent of all parties, while the above-captioned cause was pending.

      6.            The Municipal Prosecutor dismissed the municipal case against Mr. Willson on April



                                                       1
Case: 4:18-cv-00003-RLW Doc. #: 104 Filed: 07/28/20 Page: 2 of 2 PageID #: 601



           22, 2020.

      7.           Plaintiff failed to file any Rule 26(a) disclosures pertaining to the claim for Plaintiff’s

           attorneys’ fees.

                                                            BRINKER & DOYEN, L.L.P.


                                                            /s/ Jeffrey J. Brinker
                                                            Jeffrey J. Brinker, #30355
                                                            34 N. Meramec Avenue, 5th Floor
                                                            Clayton, Missouri 63105
                                                            Telephone: (314) 863-6311
                                                            Facsimile: (314) 863-8197
                                                            jbrinker@brinkerdoyen.com
                                                            Attorneys for Defendant


                                      CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing was filed with
the Court’s electronic filing system, with notice of case activity to be generated and sent electronically
by the Clerk of said Court on the 28th day of July 2020, to the following:

Anthony E. Rothert
Jessie Steffan
ACLU of Missouri Foundation
906 Olive Street, Suite 1130
St. Louis, Missouri 63101
Phone: (314) 652-3114
arothert@aclu-mo.org
jsteffan@aclu-mo.org

and

Gillian R. Wilcox
ACLU of Missouri Foundation
406 W. 34th Street, Suite 420
Kansas City, Missouri 64111
Phone: (816) 470-9938
gwilcox@aclu-mo.org
Attorneys for Plaintiff


                                                            /s/ Jeffrey J. Brinker



                                                       2
